DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 10, 11 and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 8,020,812 to Matsuno et al. in view of US 2,884,214 to Wrobel.
Regarding claim 1, Matsuno ‘812 discloses a mounting bracket assembly, comprising: a clamp member 1 formed of a plastic material defining a first clamp member 7/9 (col. 5, lines 13-19) and a second clamp member 2 joined to the first clamp member 7/9 by a hinge mechanism 5, wherein the first and second clamp members each define an arcuate profile shaped to enclose an elongate member and wherein the first clamp member 7/9 defines a first curved projection 29 configured to be received within a corresponding first channel 23 defined by the second clamp member 2 (Fig. 3); a locking mechanism having a tongue member 26 projecting from the first clamp member 7/9 and a slotted 
It is well known in the clamp art to include a myriad of clamp types with locking teeth for securing a parts of the clamp that are usually connected by a hinge mechanism.  Serrations or teeth allow for an adjustable connection and are used frequently in the art no matter the function of the clamp.  In the case of serrations or teeth, the function is an adjustable connection between movable clamp parts.  The examiner has cited various clamps that teach using a toothed connection between the clamp parts.
For example, Wrobel ‘214 teaches a tongue member 2 that defines a plurality of serrations 3 extending along a length of the tongue member 2 and across a width of the tongue member 2 (Fig. 4); a wedge-shaped pawl 5 having a plurality of teeth 11 disposed within the slotted opening 10, wherein the plurality of teeth 11 are configured to interlock with the plurality of serrations 3 when the tongue member 2 is inserted into the slotted opening 10.  The examiner proposes that the tongue and pawl of Matsuno ‘812 could be modified with the serrations and teeth taught in Wrobel ‘214 thus allowing for more adjustment during the clamping function, easier alignment and sturdiness when clamping.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tongue and pawl taught in Matsuno ‘812  with the serrations and teeth taught in Wrobel ‘214 to allow for more adjustment during the clamping function, easier alignment and sturdiness when clamping.
It is well known in the clamp art to include a mounting prongs and/or apertures configured to receive a fastener, for supporting clamps relative to a surface.  The examiner has cited a variety of clamp types having each type of mounting feature.  The mounting feature is based on how the clamp is to be mounted relative to a surface.  This is an obvious modification.

Regarding claim 2, Matsuno ‘812, as modified, where Wrobel ‘214 discloses wherein the mounting member 5 is integrally formed with the clamp member of the plastic material forming the clamp member.  
Regarding claim 3, Matsuno ‘812, as modified, where Wrobel ‘214 discloses wherein the mounting member 8 further includes an aperture reinforcement member (threads encircle the inner area of the aperture) encircling the mounting aperture (Fig. 1 – Wrobel ‘214).
Regarding claim 4, Matsuno ‘812, as modified, where Wrobel ‘214 discloses wherein the mounting member could be a suitable hole for engagement with other kinds of fixing means could be made.  Therefore, the examiner submits that Wrobel ‘214 could include a mounting member that is formed of a metallic material and is over molded within the molded plastic clamp member. Noting that  it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claim 10, Matsuno ‘812, as modified, discloses further comprising an elongate tension tab 31 coupled to said clamp member, wherein the tension tab 31 is configured to be received by a tensioning device 18 to apply a predetermined pressure to said first and second clamp members.  
Regarding claim 11, Matsuno ‘812, as modified, discloses wherein the tension tab defines a T- shaped head 31 and the tension tab is received within a tension tab aperture (portion under tab portion 18 – Fig. 3) defined by the second clamp member 2.

Regarding claim 16, Matsuno ‘812, as modified, discloses wherein a leading edge of the tongue member 26 is chamfered.  
Regarding claim 17, Matsuno ‘812, as modified, discloses wherein the first clamp member 7 and the second clamp member 2 each define a plurality of parallel ridges 19/27 in their inner surfaces (Fig. 1).  
Regarding claim 18, Matsuno ‘812, as modified, discloses wherein the plurality of parallel ridges 19/27 are configured to be non-parallel with the elongate member.  
Regarding claim 19, Matsuno ‘812, as modified, discloses wherein the hinge mechanism 5 maintains alignment between the tongue member 26 and the slotted opening 13 as the first clamp member 7 is closed around the elongate member.  
Regarding claim 20, Matsuno ‘812, as modified, discloses wherein the hinge mechanism 5 maintains alignment between the plurality of serrations (as modified) and the wedge-shaped pawl 17 as the first clamp member 7 is closed around the elongate member.

Claims 5-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 8,020,812 to Matsuno et al. in view of US 2,884,214 to Wrobel as applied to claims 1-4, 10, 11 and 15-20 above, and further in view of US 8,833,706 to Elsmore et al.
Regarding claim 5, Matsuno ‘812, as modified, discloses a mounting member.  Elsmore 706 teaches another, well-known type of mounting member, wherein the mounting member 45  is characterized as having a first portion 43 extending from the clamp member and a second portion 44 
Regarding claim 6, Matsuno ‘812, as modified, where Elsmore ‘706 discloses wherein the first portion 43 is non- coplanar with the second portion 44.  
Regarding claim 7, Matsuno ‘812, as modified, where Elsmore ‘706 discloses wherein the first portion 43 is substantially parallel to and offset from the second portion 44.  
Regarding claim 8, Matsuno ‘812, as modified, where Elsmore ‘706 discloses wherein the first portion 43 is angled relative to the second portion 44.  
Regarding claim 9,  Matsuno ‘812, as modified, where Elsmore ‘706 discloses wherein the mounting member further includes an adhesive (col. 2, lines 1-4).  It would have been obvious to modify the mounting member of Matsuno ‘812, as modified, with an adhesive surface treatment taught in Elsmore ‘706 to resist axial movement at the treated surface.  

 Claims 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 8,020,812 to Matsuno et al. in view of US 2,884,214 to Wrobel as applied to claims 1-4, 10, 11 and 15-20  above, and further in view of US 7,448,579 to Kwilosz.
Regarding claim 12,  Matsuno ‘812, as modified, discloses a mounting bracket assembly with a first curved portion received in a channel.  To duplicate the portions would be an obvious modification.  In fact, Kwilosz ‘579 teaches two curved members, one on a first clamp portion and one on the other .

Claims 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 8,020,812 to Matsuno et al. in view of US 2,884,214 to Wrobel as applied to claims 1-4, 10, 11 and 15-20  above, and further in view of US 4,779,828 to Munch.
Regarding claim 13,  Matsuno ‘812, as modified, discloses a mounting bracket assembly. It is well known in the art to include a cable tie with a mounting bracket.  The examiner has cited a few. 
For example, Munch ‘828 also discloses a mounting bracket assembly as well as  first clamp member includes a saddle mount 10 defining a tie slot 36/37/38 intermediate the saddle mount 10 and the first clamp member 12, said tie slot 36/37/38 configured to receive an elongate cable tie 30.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the mounting member of Matsuno ‘812 modified by Wrobel ‘214 with the saddle mount/cable tie device taught in Munch ‘828 to further stabilize the object held within the mounting bracket.
Regarding claim 14,  Matsuno ‘812, as modified, where Munch ‘828 discloses wherein the saddle mount 10 is substantially parallel to the elongate member (in the mount’s width direction) and the tie slot 36/37/38 is substantially perpendicular to the elongate member (in the slot’s length direction).   



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The listed prior art includes clamps and could be used in subsequent prior art rejections depending on how the claims are amended.  Note the various mounting options, cable tie configurations and alignment portions.  The list is as follows: 20100207001-A1 OR US-20050116122-A1 OR US-20120227221-A1 OR US-8967556-B2 OR US-8708289-B2 OR US-8328457-B2 OR US-4386752-A OR US-3581349-A OR US-10982795-B2 OR US-6809257-B2 OR US-5937488-A OR US-4264047-A OR US-5494245-A OR US-6732982-B1 OR US-6443403-B1 OR US-5344112-A OR US-4609171-A OR US-5354021-A OR US-D323106-S OR US-9188247-B2 OR US-9653901-B2 OR US-8979039-B2 OR US-5390876-A.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA E MILLNER whose telephone number is (571)270-7507.  The examiner can normally be reached on M-F 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.